On June 22, 2000, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison; Count II: Five (5) years in the Montana State Prison, to run consecutively to the sentence imposed in Count I.
On November 3,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Klihkhammer. The State was represented by Daniel Schwarz.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence sháll be modified as follows: Count I: Five (5) years in the Montana State Prison, with no possibility of parole for those five (5) years; and Count II: Five (5) year commitment to the Department of Corrections, to run consecutively to the sentence imposed in Count I. The defendant shall enroll in and successfully complete the Connections Corrections Program in Butte, Montana. The defendant is denied any and all driving privileges for the next ten (10) years. The Board further recommends that after the defendant completes the Connections Corrections Program that he be placed in either the intensive supervision program or a pre-release center.
The reason for the modification is that the sentence as imposed was clearly inadequate for any prospects of rehabilitation for the defendant and also for public safety.
Done in open Court this 3rd day of November, 2000.
DATED this 27th day of November, 2000.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.